 



EXHIBIT 10.39
RESTRICTED STOCK AGREEMENT
ALLOY, INC.
      AGREEMENT made as of the                     day of                     ,
200     (the “Grant Date”), between Alloy, Inc. (the “Company”), a Delaware
corporation having its principal place of business in New York, New York, and
                    of                     , (the “Participant”).
      WHEREAS, the Company has adopted the Alloy, Inc. [name of plan] (the
“Plan”) to promote the interests of the Company by providing an incentive for
employees, directors and consultants of the Company or its Affiliates;
      WHEREAS, pursuant to the provisions of the Plan, the Company desires to
offer for sale to the Participant shares of the Company’s common stock, $.01 par
value per share (“Common Stock”), in accordance with the provisions of the Plan,
all on the terms and conditions hereinafter set forth;
      WHEREAS, Participant wishes to accept said offer; and
      WHEREAS, the parties hereto understand and agree that any terms used and
not defined herein have the meanings ascribed to such terms in the Plan.
      NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
      1. Terms of Purchase. The Participant hereby accepts the offer of the
Company to issue to the Participant, in accordance with the terms of the Plan
and this Agreement,                     Shares of the Company’s Common Stock
(such shares, subject to adjustment pursuant to Section 7 of the Plan and
Subsection 2.1(i) hereof, the “Granted Shares”) at a purchase price per share of
$          (the “Purchase Price”), [such Purchase Price to be paid, pursuant to
the provisions of Section 9 of the Plan, by virtue of past services rendered to
the Company,] receipt of which is hereby acknowledged by the Company.
[Alternative — Payment shall be made in accordance with Section 9 of the Plan.]
      2.1.     Company’s Lapsing Repurchase Right.
      (a) Lapsing Repurchase Right. Except as set forth in Subsection 2.1(b)
hereof, if for any reason the Participant no longer is an employee, director or
consultant of the Company or an Affiliate prior to                     ,
20     , the Company (or its designee) shall have the option, but not the
obligation, to purchase from the Participant (or the Participant’s Survivor),
and, if the Company exercises such option, the Participant (or the Participant’s
Survivor) shall be obligated to sell to the Company (or its designee), at a
price per Granted Share equal to the Purchase Price, all or any part of the
Granted Shares set forth in clauses (i), (ii) and (iii) below (the “Lapsing
Repurchase Right”). The Company’s Lapsing Repurchase Right shall be valid for a
period of one year commencing with the date of such termination of employment or
service. Notwithstanding any other provision hereof, if the Company is
prohibited during such one year period from exercising its Lapsing Repurchase
Right by Section 160 of the Delaware General Corporation Law as amended from
time to time (or any successor provision), then the time period during which
such Lapsing Repurchase Right may be exercised shall be extended until 30 days
after the Company is first not so prohibited.


        (i) If such termination is prior to                     , 2005, the
Company shall have the option to repurchase all of the Granted Shares acquired
by the Participant hereunder.           (ii) If such termination is on or after
                    , 2005, the Company shall have the option to repurchase all
of the Granted Shares less                     of the Granted Shares for each
full year elapsed after such date that the Participant continues to serve as an
employee, director or consultant of the Company or an Affiliate.





--------------------------------------------------------------------------------



 





        (iii) Notwithstanding anything to the contrary contained in this
Agreement, if the Company or an Affiliate terminates the Participant’s
employment or service for “cause” (as defined in the Plan) or if the
Administrator determines, within 90 days after the Participant’s termination,
that either prior or subsequent to the Participant’s termination the Participant
engaged in conduct that would constitute “cause,” the Company shall have the
option to repurchase all of the Granted Shares acquired by the Participant
hereunder at the Purchase Price.

      (b) Effect of Termination for Disability or upon Death. Except as
otherwise provided in Subsection 2.1(a)(iii) above, the following rules apply if
the Participant ceases to be an employee, director or consultant of the Company
or an Affiliate by reason of Disability or death: to the extent the Company’s
Lapsing Repurchase Right has not lapsed as of the date of Disability or death,
as case may be, the Company may exercise such Lapsing Repurchase Right;
provided, however, that the Company’s Lapsing Repurchase Right shall be deemed
to have lapsed to the extent of a pro rata portion of the Granted Shares through
the date of Disability or death, as would have lapsed had the Participant not
become Disabled or died, as the case may be. The proration shall be based upon
the number of days accrued in such current vesting period prior to the
Participant’s date of Disability or death, as the case may be.
      (c) Closing. If the Company exercises the Lapsing Repurchase Right, the
Company shall notify the Participant, or, in the case of the Participant’s
death, his or her Survivor, in writing of its intent to repurchase the Granted
Shares. Such notice may be mailed by the Company up to and including the last
day of the time period provided for above for exercise of the Lapsing Repurchase
Right. The notice shall specify the place, time and date for payment of the
repurchase price (the “Closing”) and the number of Granted Shares with respect
to which the Company is exercising the Lapsing Repurchase Right. The Closing
shall be not less than ten days nor more than 60 days from the date of mailing
of the notice, and the Participant or the Participant’s Survivor with respect to
the Granted Shares which the Company elects to repurchase shall have no further
rights as the owner thereof from and after the date specified in the notice. At
the Closing, the repurchase price shall be delivered to the Participant or the
Participant’s Survivor and the Granted Shares being repurchased, duly endorsed
for transfer, shall, to the extent that they are not then in the possession of
the Company, be delivered to the Company by the Participant or the Participant’s
Survivor.
      (d) Escrow. The certificates representing all Granted Shares acquired by
the Participant hereunder which from time to time are subject to the Lapsing
Repurchase Right shall be delivered to the Company and the Company shall hold
such Granted Shares in escrow as provided in this Subsection 2.1(d). Promptly
following receipt by the Company of a written request from the Participant, the
Company shall release from escrow and deliver to the Participant a certificate
for the whole number of Granted Shares, if any, as to which the Company’s
Lapsing Repurchase Right has lapsed. In the event of a repurchase by the Company
of Granted Shares subject to the Lapsing Repurchase Right, the Company shall
release from escrow and cancel a certificate for the number of Granted Shares so
repurchased. Any securities distributed in respect of the Granted Shares held in
escrow, including, without limitation, shares issued as a result of stock
splits, stock dividends or other recapitalizations, shall also be held in escrow
in the same manner as the Granted Shares.
      (e) Prohibition on Transfer. The Participant recognizes and agrees that
all Granted Shares which are subject to the Lapsing Repurchase Right may not be
sold, transferred, assigned, hypothecated, pledged, encumbered or otherwise
disposed of, whether voluntarily or by operation of law, other than to the
Company (or its designee). However, the Participant, with the approval of the
Administrator, may transfer the Granted Shares for no consideration to or for
the benefit of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of the Participant’s Immediate Family or
to a partnership or limited liability company for one or more members of the
Participant’s Immediate Family), subject to such limits as the Administrator may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to this Agreement prior to such transfer and each such
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer. The term “Immediate Family” shall mean the
Participant’s spouse, former spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers, nieces and nephews and grandchildren (and, for
this purpose, shall also include the Participant. The Company shall not be
required to transfer any Granted Shares on its books which shall have been sold,
assigned or otherwise transferred in violation of this Subsection 2.1(e), or to
treat as the owner of such Granted Shares, or

2



--------------------------------------------------------------------------------



 



to accord the right to vote as such owner or to pay dividends to, any person or
organization to which any such Granted Shares shall have been so sold, assigned
or otherwise transferred, in violation of this Subsection 2.1(e).
      (f) Failure to Deliver Granted Shares to be Repurchased. If the Granted
Shares to be repurchased by the Company under this Agreement are not in the
Company’s possession pursuant to Subsection 2.1(d) above or otherwise and the
Participant or the Participant’s Survivor fails to deliver such Granted Shares
to the Company (or its designee), the Company may elect (i) to establish a
segregated account in the amount of the repurchase price, such account to be
turned over to the Participant or the Participant’s Survivor upon delivery of
such Granted Shares, and (ii) immediately to take such action as is appropriate
to transfer record title of such Granted Shares from the Participant to the
Company (or its designee) and to treat the Participant and such Granted Shares
in all respects as if delivery of such Granted Shares had been made as required
by this Agreement. The Participant hereby irrevocably grants the Company a power
of attorney which shall be coupled with an interest for the purpose of
effectuating the preceding sentence.
      (g) Adjustments. The Plan contains provisions covering the treatment of
Shares in a number of contingencies such as stock splits and mergers. Provisions
in the Plan for adjustment with respect to the Shares and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.
      3. Legend. In addition to any legend required pursuant to the Plan, all
certificates representing the Granted Shares to be issued to the Participant
pursuant to this Agreement shall have endorsed thereon a legend substantially as
follows:


  “The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated as of                     , 200 with
this Company, a copy of which Agreement is available for inspection at the
offices of the Company or will be made available upon request.”

      4. Purchase for Investment; Securities Law Compliance. If the offering and
sale of the Granted Shares have not been effectively registered under the
1933 Act, the Participant hereby represents and warrants that he or she is
acquiring the Granted Shares for his or her own account, for investment, and not
with a view to, or for sale in connection with, the distribution of any such
Granted Shares. The Participant specifically acknowledges and agrees that any
sales of Granted Shares shall be made in accordance with the requirements of the
1933 Act, in a transaction as to which the Company shall have received an
opinion of counsel satisfactory to it confirming such compliance. The
Participant shall be bound by the provisions of the following legend which shall
be endorsed upon the certificate(s) evidencing the Shares issued:


  “The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws.”

      5. Incorporation of the Plan. The Participant specifically understands and
agrees that the Granted Shares issued under the Plan are being sold to the
Participant pursuant to the Plan, a copy of which Plan the Participant
acknowledges he or she has read and understands and by which Plan he or she
agrees to be bound. The provisions of the Plan are incorporated herein by
reference.
      6. Tax Liability of the Participant and Payment of Taxes. The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to the Granted Shares issued pursuant to this Agreement, including,
without limitation, the Lapsing Repurchase Right, shall be the Participant’s
responsibility. Without limiting the foregoing, the Participant agrees that, to
the extent that the lapsing of restrictions on disposition of any of the Granted
Shares or the declaration of dividends on any such shares before the lapse of
such restrictions on disposition results in the Participant’s being deemed to be
in receipt of earned income under the provisions of the Code, the Company shall
be entitled to immediate payment from the Participant of the amount of any tax
required to be withheld by the Company.

3



--------------------------------------------------------------------------------



 



      Upon execution of this Agreement, the Participant may file an election
under Section 83 of the Code in substantially the form attached as Exhibit B.
The Participant acknowledges that if she does not file such an election, as the
Granted Shares are released from the Lapsing Repurchase Right in accordance with
Section 2.1, the Participant will have income for tax purposes equal to the fair
market value of the Granted Shares at such date, less the price paid for the
Granted Shares by the Participant.
      7. Equitable Relief. The Participant specifically acknowledges and agrees
that in the event of a breach or threatened breach of the provisions of this
Agreement or the Plan, including the attempted transfer of the Granted Shares by
the Participant in violation of this Agreement, monetary damages may not be
adequate to compensate the Company, and, therefore, in the event of such a
breach or threatened breach, in addition to any right to damages, the Company
shall be entitled to equitable relief in any court having competent
jurisdiction. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any such breach or threatened
breach.
      8. No Obligation to Maintain Relationship. The Company is not by the Plan
or this Agreement obligated to continue the Participant as an employee, director
or consultant of the Company or an Affiliate. The Participant acknowledges:
(i) that the Plan is discretionary in nature and may be suspended or terminated
by the Company at any time; (ii) that the grant of the Shares is a one-time
benefit which does not create any contractual or other right to receive future
grants of shares, or benefits in lieu of shares; (iii) that all determinations
with respect to any such future grants, including, but not limited to, the times
when shares shall be granted, the number of shares to be granted, the purchase
price, and the time or times when each share shall be free from a lapsing
repurchase right, will be at the sole discretion of the Company; (iv) that the
Participant’s participation in the Plan is voluntary; (v) that the value of the
Shares is an extraordinary item of compensation which is outside the scope of
the Participant’s employment contract, if any; and (vi) that the Shares are not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.
      9. Notices. Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:


  If to the Company:



  Alloy, Inc.   151 W. 26th Street   11th Floor   New York, NY 10001  
Attention: General Counsel



  If to the Participant:

 
 

 
 
 
 
    or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

      10. Benefit of Agreement. Subject to the provisions of the Plan and the
other provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.
      11. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof. For the purpose of litigating any dispute
that arises under this Agreement, whether at law or in equity, the parties
hereby consent to

4



--------------------------------------------------------------------------------



 



exclusive jurisdiction in New York and agree that such litigation shall be
conducted in the courts of New York, New York or the federal courts of the
United States for the Southern District of New York.
      12. Severability. If any provision of this Agreement is held to be invalid
or unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.
      13. Entire Agreement. This Agreement, together with the Plan, constitutes
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.
      14. Modifications and Amendments; Waivers and Consents. The terms and
provisions of this Agreement may be modified or amended as provided in the Plan.
Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.
      15. Consent of Spouse. If the Participant is married as of the date of
this Agreement, the Participant’s spouse shall execute a Consent of Spouse in
the form of Exhibit A hereto, effective as of the date hereof. Such consent
shall not be deemed to confer or convey to the spouse any rights in the Granted
Shares that do not otherwise exist by operation of law or the agreement of the
parties. If the Participant marries or remarries subsequent to the date hereof,
the Participant shall, not later than 60 days thereafter, obtain his or her new
spouse’s acknowledgement of and consent to the existence and binding effect of
all restrictions contained in this Agreement by such spouse’s executing and
delivering a Consent of Spouse in the form of Exhibit A.
      16. Counterparts. This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
      17. Data Privacy. By entering into this Agreement, the Participant:
(i) authorizes the Company and each Affiliate, and any agent of the Company or
any Affiliate administering the Plan or providing Plan record keeping services,
to disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the grant
of Shares and the administration of the Plan; (ii) waives any data privacy
rights he or she may have with respect to such information; and (iii) authorizes
the Company and each Affiliate to store and transmit such information in
electronic form.
[THE NEXT PAGE IS THE SIGNATURE PAGE]

5



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.


  ALLOY, INC.



  By: 
 

  Name:    Title:     PARTICIPANT:    
 
  Print name:

6



--------------------------------------------------------------------------------



 



Exhibit A
CONSENT OF SPOUSE
      I,                     , spouse of                     , acknowledge that
I have read the RESTRICTED STOCK AGREEMENT dated as of                     ,
200     (the “Agreement”) to which this Consent is attached as Exhibit A and
that I know its contents. Capitalized terms used and not defined herein shall
have the meanings assigned to such terms in the Agreement. I am aware that by
its provisions the Granted Shares granted to my spouse pursuant to the Agreement
are subject to a Lapsing Repurchase Right in favor of Alloy, Inc. (the
“Company”) and that, accordingly, the Company has the right to repurchase up to
all of the Granted Shares of which I may become possessed as a result of a gift
from my spouse or a court decree and/or any property settlement in any domestic
litigation.
      I hereby agree that my interest, if any, in the Granted Shares subject to
the Agreement shall be irrevocably bound by the Agreement and further understand
and agree that any community property interest I may have in the Granted Shares
shall be similarly bound by the Agreement.
      I agree to the Lapsing Repurchase Right described in the Agreement and I
hereby consent to the repurchase of the Granted Shares by the Company and the
sale of the Granted Shares by my spouse or my spouse’s legal representative in
accordance with the provisions of the Agreement. Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse, then the Company shall have the same rights
against my legal representative to exercise its rights of repurchase with
respect to any interest of mine in the Granted Shares as it would have had
pursuant to the Agreement if I had acquired the Granted Shares pursuant to a
court decree in domestic litigation.
      I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT. I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.
      Dated as of the                     day of                     , 200 .


 
 
  Print name:

A-1



--------------------------------------------------------------------------------



 



Exhibit B
Election to Include Gross Income in Year
of Transfer Pursuant to Section 83(b)
of the Internal Revenue Code of 1986, as amended
      In accordance with Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), the undersigned hereby elects to include in his gross
income as compensation for services the excess, if any, of the fair market value
of the property (described below) at the time of transfer over the amount paid
for such property.
      The following sets for the information required in accordance with the
Code and the regulations promulgated hereunder:
      1. The name, address and social security number of the undersigned are:


  Name:   Address:   Social Security No.:

      2. The description of the property with respect to which the election is
being made is as follows:


                            (                    ) shares (the “Shares”) of
Common Stock, $.01 par value per share, of Alloy, Inc., a Delaware corporation
(the “Company”).

      3. This election is made for the calendar year           , with respect to
the transfer of the property to the Taxpayer on                     .
      4. Description of restrictions: The property is subject to the following
restrictions:


        If taxpayer’s employment with the Company or an Affiliate is terminated,
the Company may repurchase all or any portion of the Shares determined as set
forth below at the acquisition price paid by the taxpayer:



        A. If the termination takes place on or prior to                     ,
the Purchase Option will apply to all of the Shares.           B. If the
termination takes place after                     , 200     , the number of
Shares to which the Purchase Option applies shall be  (                    )
Shares less  (                    ) Shares for each full twelve (12) month
period elapsed after                     , 200     if the taxpayer is employed
by the Company or an Affiliate.

      5. The fair market value at time of transfer (determined without regard to
any restrictions other than restrictions which by their terms will never lapse)
of the property with respect to which this election is being made was not more
than $           per Share.
      6. The amount paid by taxpayer for said property was $           per
Share.
      7. A copy of this statement has been furnished to the Company.
      Signed this                     day of                     , 200 .


 
 
  Print Name:

B-1